IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                   §
PETITION OF DEVIN COLEMAN              § No. 4, 2017
FOR A WRIT OF MANDAMUS                 §

                         Submitted: February 28, 2017
                         Decided:   March 7, 2017

                                ORDER

      This 7th day of March 2017, it appears to the Court that the petitioner, Devin

Coleman, filed a petition for a writ of mandamus on January 3, 2017 compelling

the Superior Court to rule on his motion for correction of sentence.            On

February10, 2017, the Senior Court Clerk issued a notice directing Coleman to

show cause why his petition should not be dismissed as moot in view of the

Superior Court’s February 7, 2017 order denying his motion for correction of

sentence. The appellant has not responded to the notice to show cause within the

required ten-day period and therefore dismissal of this appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:



                                      /s/ Karen L. Valihura
                                             Justice